Citation Nr: 0935015	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-15 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic arthritis of the left ankle due to ankle 
fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1975 to April 1978 and from April 1980 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2009, the 
Board remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement attached to the Veteran's VA form 9 received 
by the RO in May 2008, the Veteran requested a 
videoconference hearing before a member of the Board at the 
RO.  In April 2009, the Board remanded the claim for the 
requested video hearing.

The requested videoconference hearing was scheduled for 
July 2009.  In a June 2009 statement, the Veteran indicated 
that he could not make it to the appointed videoconference 
because he had not heard back from his accredited 
representative, The American Legion.  He declined his 
scheduled video hearing and said that he preferred to wait 
for a future visit to the RO by a member of the Board of 
Veterans' Appeals.

The RO contacted the North Carolina Division of Veterans 
Affairs (NCDVA) to clarify the Veteran's request for a 
hearing.  In June 2009 letter, a representative of NCDVA 
states that the Fayetteville District Service Office 
attempted to contact the Veteran and discovered from a 
telephone answering machine message that the Veteran was 
traveling to the Caribbean.  A July 2009 Report of Contact 
form from the RO indicates that "Barry from NCDVA confirmed 
that the [V]eteran wishes to cancel his hearing and he does 
not wish to reschedule at this time."

A request for a hearing may be withdrawn by an appellant at 
any time before the date of the hearing. A request for a 
hearing may not be withdrawn by an appellant's representative 
without the consent of the appellant.  38 C.F.R. § 20.702(e) 
(2008).

It appears from the evidence of record that the NCDVA did not 
actually speak with the Veteran concerning his hearing 
request but made an assumption based on hearing from the 
Veteran's telephone answering machine that the Veteran was 
out of town.  More importantly, the Board observes that the 
NCDVA is not the Veteran's accredited representative.  A VA 
form 21-22 of record indicates that as of November 2006, The 
American Legion is the Veteran's accredited representative.  
No more recent VA form 21-22 is of record; therefore, The 
American Legion remains the Veteran's accredited 
representative.  Consequently, NCDVA does not have the 
authority to act on behalf of the Veteran.

The last communication from the Veteran regarding a hearing 
is his June 2009 statement in which he declines his scheduled 
video hearing and said that he preferred to wait for a future 
visit by a member of the Board of Veterans' Appeals.  It is a 
basic principle of veterans' law that the Board shall decide 
an appeal only after affording the claimant an opportunity 
for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 
38 C.F.R. § 20.700 (2008), a hearing on appeal before the 
Board will be granted if a claimant expresses a desire to 
appear in person.  Consequently, additional action is 
required in this case to provide the Veteran a personal 
hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
travel board hearing as soon as it may be 
feasible.  He should be properly notified 
of the particulars regarding the 
scheduled hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




